TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 26, 2014



                                       NO. 03-11-00723-CV


            TEA Ranch, LP, through its General Partner, Thomas Everett Allen;
                   and Thomas Everett Allen, Individually, Appellant

                                                  v.

                         Jan Yates Boultinghouse, in her Capacity as
                        Executor of the Estate of Mack Yates, Appellee




             APPEAL FROM 33RD DISTRICT COURT OF LLANO COUNTY
               BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                   AFFIRMED -- OPINION BY JUSTICE PURYEAR
                 CONCURRING OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on August 5, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.